DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/2022 has been entered.
Response to Amendment
The amendments filed on 2/1/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claims 1, 3, 5, 8-9, 15-16, 18, 20-21, and 28 are allowable. The restriction requirement elected Group 1 directed towards claims 1, as set forth in the Office action mailed on 11/4/2020, has been reconsidered in view of the allowability of claims to the elected invention.  This application is in condition for allowance except for the presence of claims 29-30, which are directed to a nonelected group.
Claims 29-30 are not eligible for rejoinder. The reason are listed below:
1. Claim 29 does not require all the limitation of the allowable claim 1.
2. The method of claim 29 is not allowable and does not inevitably produce a structure which would be allowable; therefore, claim 29 is not in condition for allowance.

Claims 29-30 are cancelled. 
Claim 30 is cancelled since the claim depends on cancelled claim 29.
The following is an examiner’s statement of reasons for allowance:
Braunstein (US Pub No. 2015/0180404), Legall (US Pub No. 2019/0186518), and Chevrier (US Pub No. 2018/0156496) are the closest prior art.
Braunstein et al. teaches a device for aligning a solar panel  with respect to an installation rail [114, Fig. 9A, 0089] attached to a base [112, Fig. 8, 0087] prior to installation [0062, Fig. 9F-9D, 0032-0033], comprising: at least one carrying structure [Entire structure of Fig. 5 except 105 and 107, 0074], at least one primary receiving space [Fig. 5] which is at least partly surrounded by the carrying structure and configured for receiving an edge of a frame of the solar panel [solar panel is 112b and frame is 106b, Fig. 9D-9E, 0089].
Chevrier et al. teaches device [2, Fig. 1, 0047, 0092] for aligning a solar panel [1, fig. 1, 0060] with respect to an installation rail [18, Fig. 11, 0108] attached to a base [16, Fig. 11, 0108], prior to installation, comprising:
at least one carrying structure [6 and 7, Fig. 1, 0083-0084],
at least one primary receiving space [Fig. 1] which is at least partly
surrounded by the carrying structure [6 and 7, Fig. 1, 0083-0084] and configured for receiving an edge of a frame [area of 4 in figure 1, 0062] of a solar panel [Fig. 1].
Legall et al. teaches  a clip which comprises two side walls 2a, 2b, an upper wall 2c, and a lower wall 2d [Fig. 1, 0021].

These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the at least one securing element comprises at least one resilient lip, wherein one end of the at least one resilient lip is resiliently connected to the at least one carrying structure and an opposite end of the at least one resilient lip comprises at least one projecting securing cam, wherein at least a part of the at least one projecting securing cam is positioned in the primary receiving space, and wherein the at least one projecting securing cam is configured to cooperate with a recess which is provided in the frame of the solar panel to substantially fix the device with respect to the solar panel, ” in conjunction with the remaining limitations of claim 1.
Therefore; claims 1, 3, 5, 8-9, 15-16, 18, 20-21, and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726